Case: 21-50403      Document: 00516096586         Page: 1    Date Filed: 11/17/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    November 17, 2021
                                  No. 21-50403
                                                                       Lyle W. Cayce
                                Summary Calendar
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Luis Barron-Rivera,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:17-CR-396-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Luis Barron-Rivera has moved
   for leave to withdraw and has filed a brief in accordance with Anders v.
   California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
   Cir. 2011). Barron-Rivera has not filed a response. We have reviewed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50403     Document: 00516096586          Page: 2   Date Filed: 11/17/2021




                                   No. 21-50403


   counsel’s brief and the relevant portions of the record reflected therein. We
   concur with counsel’s assessment that the appeal presents no nonfrivolous
   issue for appellate review. Accordingly, counsel’s motion for leave to
   withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                        2